Title: Thomas Jefferson to Henry Sheaff, 26 October 1815
From: Jefferson, Thomas
To: Sheaff, Henry


          
            
              Dear Sir
               Monticello Oct. 26. 15.
            
            Your favor of the 16th is recieved, and I regret that I troubled you with an application so improsed improper. it had been long since I had had correspondence with you, and I was led to suppose your continuance in business by the Philadelphia Directory in f which I found your name, as a still a wine-merchant, and at the old stand. I still learn with more regret the bodily affliction under which you labor, and hope it will add to the examples we have seen of entire recovery from so distressing a disease. Accept my best wishes for it and the assurance of my great esteem & respect
            Th: Jefferson
          
          
            P.S. I conclude it better to get a supply of wine from Richmond as being nearer, and my stock out.
          
        